                                                                             Page 1 of 28

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

MARK S. DONNAN,
   Plaintiff,
vs.                                           Case No.: 5:17cv148/EMT

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
      Defendant.
______________________________/
                  MEMORANDUM DECISION AND ORDER
      This case has been referred to the undersigned magistrate judge for disposition

pursuant to the authority of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, based on the

parties’ consent to magistrate judge jurisdiction (see ECF Nos. 7, 8). It is now before

the court pursuant to 42 U.S.C. § 405(g) of the Social Security Act (“the Act”), for

review of a final decision of the Commissioner of the Social Security Administration

(“Commissioner”) denying Plaintiff’s application for supplemental security income

(“SSI”) benefits under Title XVI of the Act, 42 U.S.C. §§ 1381–83.

      Upon review of the record before this court, it is the opinion of the undersigned

that the findings of fact and determinations of the Commissioner are not supported by

substantial evidence; thus, the decision of the Commissioner should be reversed and

remanded.
                                                                                             Page 2 of 28


I.     PROCEDURAL HISTORY

       On September 24, 2013, Plaintiff filed an application for SSI, and in the

application he alleged disability beginning August 12, 2013 (tr. 12).1 His application

was denied initially and on reconsideration, and thereafter he requested a hearing

before an administrative law judge (“ALJ”). A hearing was held on February 1, 2016,

and on March 17, 2016, the ALJ issued a decision in which he found Plaintiff “not

disabled,” as defined under the Act, at any time through the date of his decision (tr.

12–19). The Appeals Council subsequently denied Plaintiff’s request for review.

Thus, the decision of the ALJ stands as the final decision of the Commissioner,

subject to review in this court. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d

1253, 1262 (11th Cir. 2007).

II.    FINDINGS OF THE ALJ

       In denying Plaintiff’s claims, the ALJ made the following relevant findings (see

tr. 12–19):




       1
         All references to “tr.” refer to the transcript of Social Security Administration record filed
on August 18, 2017 (ECF No. 12). Moreover, the page numbers refer to those found on the lower
right-hand corner of each page of the transcript, as opposed to those assigned by the court’s
electronic docketing system or any other page numbers that may appear.

Case No.: 5:17cv148/EMT
                                                                                           Page 3 of 28


      (1) Plaintiff had not engaged in substantial gainful activity since September
24, 2013, the application date2;

      (2) Plaintiff had the following severe impairments: status-post cardiovascular
accident (“CVA”) in August 2013 and essential hypertension;

      (3) Plaintiff did not have an impairment or combination of impairments that
met or medically equaled the severity of one of the listed impairments in 20 C.F.R.
Part 404, Subpart P, Appendix 1 (section 11.04 of the Listing of Impairments was
given particularized scrutiny in reaching this conclusion);

       (4) Plaintiff had the residual functional capacity (“RFC”) to perform medium
work as defined in 20 C.F.R. § 416.967(c). Plaintiff could lift and carry, push, and
pull fifty pounds occasionally, and twenty-five pounds frequently. With normal
breaks in an eight-hour day, Plaintiff could sit, stand, and/or walk for six hours;

      (5) Plaintiff was capable of performing his past relevant work as a cabinet
maker, finish carpenter, and furniture repairer. This work did not require the
performance of work-related activities precluded by Plaintiff’s RFC;

     (6) Plaintiff had not been under a disability, as defined in the Act, since
September 24, 2013, the date the application was filed.

III.   STANDARD OF REVIEW

       Review of the Commissioner’s final decision is limited to determining whether

the decision is supported by substantial evidence from the record and was a result of

the application of proper legal standards. Carnes v. Sullivan, 936 F.2d 1215, 1218

(11th Cir. 1991) (“[T]his Court may reverse the decision of the [Commissioner] only

       2
         Thus, the time frame relevant to Plaintiff’s claim for SSI is September 24, 2013 (the date
he applied for SSI) through March 17, 2016 (the date the ALJ issued his decision). See Moore v.
Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (indicating that SSI claimant becomes eligible to
receive benefits in the first month in which he is both disabled and has an SSI application on file).

Case No.: 5:17cv148/EMT
                                                                                Page 4 of 28


when convinced that it is not supported by substantial evidence or that proper legal

standards were not applied.”); see also Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987). “A determination

that is supported by substantial evidence may be meaningless . . . if it is coupled with

or derived from faulty legal principles.” Boyd v. Heckler, 704 F.2d 1207, 1209 (11th

Cir. 1983), superseded by statute on other grounds as stated in Elam v. R.R. Ret. Bd.,

921 F.2d 1210, 1214 (11th Cir. 1991). As long as proper legal standards were applied,

the Commissioner’s decision will not be disturbed if in light of the record as a whole

the decision appears to be supported by substantial evidence. 42 U.S.C. § 405(g);

Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998); Lewis, 125 F.3d at 1439; Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). Substantial evidence is more than a

scintilla, but not a preponderance; it is “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971) (quoting Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 59 S. Ct. 206, 217, 83 L. Ed. 126 (1938)); Lewis, 125

F.3d at 1439. The court may not decide the facts anew, reweigh the evidence, or

substitute its judgment for that of the Commissioner. Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990) (citations omitted). Even if the evidence preponderates



Case No.: 5:17cv148/EMT
                                                                                             Page 5 of 28


against the Commissioner’s decision, the decision must be affirmed if supported by

substantial evidence. Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).

       The Act defines a disability as an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To qualify

as a disability the physical or mental impairment must be so severe that the claimant

is not only unable to do his previous work, “but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy.” Id. § 423(d)(2)(A). Pursuant to 20 C.F.R.

§ 404.1520(a)–(g),3 the Commissioner analyzes a disability claim in five steps:

       1.      If the claimant is performing substantial gainful activity, he is not

disabled.

       2.      If the claimant is not performing substantial gainful activity, his

impairments must be severe before he can be found disabled.



       3
          In general, the legal standards applied are the same regardless of whether a claimant seeks
disability insurance benefits (“DIB”) or SSI, but separate, parallel statutes and regulations exist for
DIB and SSI claims (see 20 C.F.R. §§ 404, 416). Therefore, citations in this Order should be
considered to refer to the appropriate parallel provision. The same applies to citations of statutes
or regulations found in quoted court decisions.

Case No.: 5:17cv148/EMT
                                                                                Page 6 of 28


       3.      If the claimant is not performing substantial gainful activity and he has

severe impairments that have lasted or are expected to last for a continuous period of

at least twelve months, and if his impairments meet or medically equal the criteria of

any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, the claimant is

presumed disabled without further inquiry.

       4.      If the claimant’s impairments do not prevent him from doing his past

relevant work, he is not disabled.

       5.      Even if the claimant’s impairments prevent him from performing his past

relevant work, if other work exists in significant numbers in the national economy that

accommodates his RFC and vocational factors, he is not disabled.

       The claimant bears the burden of establishing a severe impairment that keeps

him from performing his past work. 20 C.F.R. § 404.1512. If the claimant establishes

such an impairment, the burden shifts to the Commissioner at step five to show the

existence of other jobs in the national economy which, given the claimant’s

impairments, the claimant can perform. MacGregor v. Bowen, 786 F.2d 1050, 1052

(11th Cir. 1986). If the Commissioner carries this burden, the claimant must then

prove he cannot perform the work suggested by the Commissioner. Hale v. Bowen,

831 F.2d 1007, 1011 (11th Cir. 1987).



Case No.: 5:17cv148/EMT
                                                                                Page 7 of 28


IV.    PLAINTIFF’S PERSONAL, EMPLOYMENT AND MEDICAL HISTORY

       A.       Personal History

       Plaintiff testified at his February 1, 2016, hearing as follows. He stated he was

59 years old at the time of the hearing, single, and living in a house with his brother

(tr. 27–28). When asked when he was last employed, Plaintiff answered that, up until

his stroke, he was self-employed making furniture (tr. 28–29).

       When asked about his typical daily activities, Plaintiff responded that “every

other day or every third day I’ll — I’ll have a vomit vile from being tubes to my brain

[sic] and then I sleep at least 12 to 14 hours a night” (tr. 31). Plaintiff added that he

usually throws up before he eats but that it could happen any time because he is

always nauseous and dizzy (tr. 32). He stated that when he exerts himself, such as by

going to the grocery store, he may have to lie down for a while to try to keep from

throwing up (tr. 39). Plaintiff stated that he carries a “barf bag” with him and that he

has “spontaneous vomiting” two or three times per month, but mostly in the morning

(tr. 41–42) .

       Plaintiff indicated that he makes his own meals and can bathe and dress himself,

although it is difficult for him to shower because of balance issues (tr. 32–33). He

stated he goes to the grocery store and the laundromat but can walk no more than an



Case No.: 5:17cv148/EMT
                                                                                  Page 8 of 28


hour (tr. 33). He indicated he had difficulty standing because he became “wobbly,”

but could sit without difficulty as long as he had a neck brace or other support (id.).

Plaintiff estimated that he could lift and carry ten to fifteen pounds (id.).

       When asked what was the most severe thing that bothered him, Plaintiff

answered his balance (tr. 34). Plaintiff added that his balance problems occur every

day and that he was “known to fall down by just turning around” (tr. 35). He stated

that he falls approximately twice per month (tr. 41). Plaintiff also mentioned the

constant “pressing” he felt in the back of his head, as if he were wearing a wood clamp

(tr. 34). He commented that he might get car sick if he is in a car for two hours or so

(tr. 35). He added: “I have many problems. When I walk, I kind of veer to the right

and it looks, like, I’m a drunkard. And then my memory, my — sometimes my

eyesight if it’s too bright outside, it’s almost, like, snow blindness.” (id.).

       Plaintiff also described having had hand tremors since his brain surgery, which

cause him problems when writing and cause him to drop objects (tr. 37–38). Plaintiff

acknowledged he had used marijuana after being told that it would help with his

nausea (tr. 38). Plaintiff also stated that he had memory problems, especially short-

term memory (tr. 40).

       B.      Vocational Expert




Case No.: 5:17cv148/EMT
                                                                                Page 9 of 28


        A vocational expert (“VE”) testified at Plaintiff’s hearing. In summary, the VE

classified Plaintiff’s previous work as a cabinet maker as heavy-level job and his work

as a finish carpenter and furniture repairer as a medium-level job (tr. 43–44). When

asked about a hypothetical person with Plaintiff’s RFC, the VE replied that such a

person could perform all of his past work except for that of the cabinet maker (tr. 44).

He also testified that the medium-level jobs of hand packer, industrial cleaner, or

machine packager could be performed (tr. 45). Whereas in the first hypothetical the

ALJ asked the VE to consider that the individual would have “normal breaks in an

eight-hour day,” for the second hypothetical, the ALJ stipulated that the individual

would require at least two additional fifteen-minute rest breaks (id.). The VE

responded that “[i]t would be very difficult to sustain competitive employment with

that many — much time for extra breaks” (tr. 46).

        C.     Relevant Medical History

        Plaintiff presented to the Bay Medical Center Emergency Department

(“BMCED”) with a complaint of a headache on the morning of August 12, 2013 (tr.

420).    After a CT scan revealed a “subarachniod hemorrhage,” Plaintiff was

transferred to Shands Hospital in Gainesville, Florida (tr. 430, 435). Plaintiff was

determined to have had a ruptured right posterior inferior cerebellar artery aneurysm



Case No.: 5:17cv148/EMT
                                                                              Page 10 of 28


(tr. 241–49). Brain surgery was performed, consisting of a micro-surgical clipping

of the aneurysm, with a right ventricular drain and a stealth ventriculoperiotoneal

shunt being inserted into his brain. (tr. 241–44). Plaintiff’s previous diagnoses of

hypertension, diabetes mellitus, and diverticulitis were also noted (tr. 213, 425).

       On September 18, 2013, approximately five weeks after his surgery, Plaintiff

returned to BMCED, complaining of nausea, vomiting, dizziness, and visual field

disturbance (tr. 391). Plaintiff stated that his nausea and vomiting had been occurring

since he was discharged after surgery, and he described the symptoms as mild but

constant (tr. 392). Plaintiff was accepted as an inpatient (tr. 373–417). On September

22, 2013, his date of discharge, Plaintiff was diagnosed with “intractable nausea,

vomiting, that was improved,” and also with a urinary tract infection and “accelerated

hypertension,” both of which were treated with medication (tr. 386). Plaintiff returned

to BMCED four days later, in the late evening hours of September 26, with complaints

of “multiple episodes of vomiting for the past several days” (tr. 373). On September

26 or 27, 2013, a CT scan was performed, which produced the following result:

“Negative examination. No evidence of disruption or discontinuity of the VP shunt

. . . .” (tr. 384). Plaintiff was discharged on September 27.




Case No.: 5:17cv148/EMT
                                                                              Page 11 of 28


       On November 2, 2013, Plaintiff returned to the BMCED with complaints of

headache, dizziness, nausea, and vomiting (tr. 347). He reported that his nausea and

vomiting had been present for weeks, and that his headache had become worse that

day (id.). Having arrived on a stretcher, Plaintiff presented as unable to walk, and he

reported dizziness with movement (tr. 352). Plaintiff also complained of pain in the

back of his head, a headache, and a feeling of heaviness on the left side of his head

(id.). Plaintiff stated he had been having nausea and vomiting for the last three

months (id.).

       A CT scan that was obtained on November 1 or 2, 2013, noted no significant

postoperative changes in the suboccipital region or to the ventricular shunt (tr. 369).

Though fluid collection in the scalp and white matter ischemia were noted, as well as

“[o]ld left basal ganglia lacunar infarct,” the doctor analyzing the test results

concluded: “[n]o interval change, as described above” (id.).

       Plaintiff was seen at Gulf View Medical on February 4, 2014, again

complaining of intermittent to constant vertigo and intermittent nausea (tr. 456). He

was seen by Physician’s Assistant Donald Dorenkamp, who noted Plaintiff as having

“episodic ataxis with occurrences vertigo [sic]” (id.). His assessments included

gastroesophageal reflux disease, hypertension, nausea, and vertigo, and he noted



Case No.: 5:17cv148/EMT
                                                                               Page 12 of 28


Plaintiff’s brain ventricular shunt (tr. 457). Dorenkamp additionally noted that from

a neurological standpoint there were “no localized findings, gait stable/steady without

assistance, but cautious” (id.).

       On June 4, 2104, Plaintiff established primary health care at the St. Andrew

Community Medical Center (“SACMC”), apparently on a referral from his attorney,

and was seen by ARNP Beverly Bond. Plaintiff stated he experienced “occasional

periods of vertigo and ‘dizziness’ since shunt surgery,” and he indicated that he

exercised “as tolerated with dizziness – rides a bicycle” (tr. 516–17). Neither vertigo,

nor nausea or dizziness was included in Bond’s assessment (tr. 518). Plaintiff’s gait

was noted to be slow and deliberate, but steady (id.). “Fine upper extremity tremors”

were observed bilaterally with arm extension, but Plaintiff’s bilateral hand grasp was

found to be “intact and equal” (tr. 517–18).

       On June 18, 2014, Plaintiff returned to SACMC, reporting two recent episodes

in which he vomited (tr. 511). It was noted that Plaintiff “continues to [complain of]

periods of vertigo and periods of pressure in his head and tingling” (id.).

       Plaintiff returned to SACMC on June 25, 2014, reporting that he had vomited

that morning. It was noted that Plaintiff continued to have a “squeezing pressure” in

his head, but not headaches (tr. 508). A notation was also made suggesting that a

referral would be made back to Shands Hospital (“Shands”) for a consultation and
Case No.: 5:17cv148/EMT
                                                                                Page 13 of 28


evaluation of his shunt (tr. 510). At a July 2, 2014, appointment, Plaintiff related that

he was having vomiting episodes three to five times per week, and it was also noted

that he “continues to state that when he walks, his gaits [sic] steers him to the right.

He continues to have ongoing dizziness as well” (tr. 505). Plaintiff’s assessments

were amended to include ongoing, episodic nausea and vomiting, and ongoing vertigo

(tr. 507).     Plaintiff was provided with a prescription of Meclizine for the

vertigo/dizziness (tr. 510).

       At a July 15, 2014, appointment at SACMC, Plaintiff stated he was having

continued dizziness and vomiting and commented that he takes Meclizine for the

problem but it “does not seem to have good control” (tr. 502). It was noted that an

appointment for Plaintiff with a Dr. Ho at Shands had been scheduled for August 7,

2014 (id.). Plaintiff stated he still had the same problem with his gait and the constant

squeezing pressure in his head (tr. 502–03).

       On July 22, 2014, Plaintiff continued to complain about nausea and dizziness,

and stated he was nauseous while in the clinic that day (tr. 499–500). Because of high

readings from blood testing, added to his assessments were prediabetes and

hypertriglyceridemia, among others (tr. 501).

       On August 13, 2014, Plaintiff returned for an appointment at SACMC after

having gone to his appointment at Shands. According to Plaintiff, an MRI was
Case No.: 5:17cv148/EMT
                                                                                      Page 14 of 28


performed at Shands, which showed that the shunt in his head was not occluded and

that the ventricles were draining (tr. 496). As evidently explained to Plaintiff while

at Shands, the squeezing pressure in his head and vertigo were related to the

“incisional position,” and “these symptoms including the episodic nausea and

vomiting may or may not improve over time” (id.).4

       At an appointment on September 3, 2014, Plaintiff stated that he was doing well

and was going to visit and care for his elderly father in Ohio (tr. 494). He then

returned to SACMC on November 14, 2014, stating that he was again going to Ohio

in order to move his father back with him to Florida (tr. 491). Plaintiff stated he still

felt the squeezing pressure in his head but that his nausea and vomiting had

“decreased somewhat” (id.).

       At his January 29, 2015, visit, Plaintiff indicated that he still had the squeezing

pressure in his head and that his nausea and vomiting were still occurring two times

per week (tr. 488). It was also noted, without explanation, that Plaintiff was still

taking his Meclizine but not “as prescribed” (id.). At an April 1, 2015, appointment,




       4
          The court could not find the MRI or any other medical documentation from Shands itself
concerning to this follow-up appointment. Instead, the information provided in this paragraph is
derived from medical notes taken by ARNP Bond, which in turn appear to be based upon Plaintiff’s
own subjective reporting of the visit to Shands.
Case No.: 5:17cv148/EMT
                                                                               Page 15 of 28


Plaintiff continued to complain of “intermittent” nausea, vomiting, and dizziness, for

which he was still taking his Meclizine twice daily (tr. 485).

       During a July 28, 2015, medical visit, Plaintiff indicated he still had “ongoing

fullness in his head with a noted increase in fuzziness and forgetfulness” (tr. 532).

He further expressed having increased depression and anxiety but noted that “he is no

longer vomiting regularly, which is an improvement” (id.).

       At a September 29, 2015, appointment, Plaintiff related that the Prozac he was

prescribed was helping with his depression (tr. 529). Plaintiff also related an incident

where he experienced “blurred vision and near vision loss after driving a long distance

with no sunglasses while on [his prescribed medication] for tooth abscess” (id.).

Plaintiff also stated he had gone to Shands for a two-year postoperative follow-up

examination (id.). Although Plaintiff did not specifically mention his nausea,

vomiting, or vertigo, at least such that it was recorded in the medical report, ongoing

“N/V” and ongoing vertigo remained as two of the assessments of Plaintiff’s medical

condition, and his Meclizine was continued specifically for dizziness and nausea (see

tr. 531, 532).

       On a December 18, 2015, medical visit, Plaintiff reported consistent vomiting

that morning, as well as tiredness (tr. 528). While the vomiting might have been



Case No.: 5:17cv148/EMT
                                                                                   Page 16 of 28


caused by the flu, which was listed as a reason for the visit, it was also noted that

Plaintiff still had persistent nausea and vomiting, possibly neurogenic in nature (id.).

       On November 20, 2013, Plaintiff visited Osama Elshazly, M.D., who performed

a disability evaluation. After noting that Plaintiff had undergone brain surgery, Dr.

Elshazly essentially abstained from evaluating Plaintiff’s after-effects from that

surgery, stating that “[i]t would be beneficial if we get an opinion from a

neurosurgeon about the prognosis of this patient’s condition regarding the ventricular

peritoneal shunt and how it will affect him in the future” (tr. 451). Likewise, Dr.

Elshazly appeared to defer on the matter of any conclusions regarding Plaintiff’s

disability, stating that “[i]t is up to the disability office regarding determination” (id.).

       Dr. Elshazly did note Plaintiff’s representation that he had been vomiting

intermittently, had intermittent shortness of breath and no energy, and was almost

bedridden (tr. 449). Plaintiff reported that what bothered him the most was his

dizziness, which he experienced on a daily basis (id.). Dr. Elshazly also noted that

Plaintiff’s grip strength and fine manipulation were within normal limits (tr. 450). On

a Range of Motion report form, Dr. Elshazly indicated that Plaintiff had full range of

motion in all respects (tr. 452–54).




Case No.: 5:17cv148/EMT
                                                                              Page 17 of 28


       On June 10, 2015, Plaintiff was evaluated by Krzysztof Lewandowski, M.D.

After noting Plaintiff’s history with brain surgery and the placement of the shunt, Dr.

Lewandowski provided the following:

       Patient states that he is imbalanced and gets dizzy when twisting or
       bending. Occasionally he falls backwards. He does not have muscle
       weakness but has difficulty “transforming his decisions into
       movements.” A few times a week he has nausea and vomiting. It
       happens when he is stressed. Patient is borderline diabetic.

(tr. 461).

       Dr. Lewandowski noted that Plaintiff had arrived at his office alone, that he

walked without a limp and without an assistive device, and that he dressed and

undressed without help (id.). Dr. Lewandowski then gave the following impressions:

       This patient had [a] CVA 20 months ago. It seems that he did not sustain
       significant neurological impairment. His speech is normal. There is no
       weakness or paralysis. His manual dexterity and gait seem to be normal.
       He may be having subtle neurological problem [sic] which I did not
       detect during this examination. He seems to be functioning without a
       problem while in the office with normal gait and balance. He could tip-
       toe and heel walk and did not need [an] assistive device for ambulation.
       Although his strength is not limited, he may need to be careful with
       unprotected heights and situations requiring sudden changes.

(tr. 462).

       Accordingly, Dr. Lewandowski completed a form titled “Medical Source

Statement of Ability to Do Work-Related Activities (Physical).” He indicated on the

form that Plaintiff would be capable of lifting up to 100 pounds continuously; of

Case No.: 5:17cv148/EMT
                                                                             Page 18 of 28


sitting, standing and walking for a total of eight hours without interruption; of

reaching, handling, fingering, feeling, pushing or pulling continuously; and of

continuously climbing stairs, ramps, ladders or scaffolds, balancing, stooping,

kneeling, crouching and crawling (tr. 464–66). The only less-than-superlative grades

that Dr. Lewandowski gave to Plaintiff on the form were that Plaintiff could tolerate

exposure to unprotected heights only occasionally and to moving mechanical parts and

to operating a motor vehicle only frequently (not continuously) (tr. 467). Dr.

Lewandowski did not provide an answer where the form asked if the limitations he

had found have lasted or would last for twelve consecutive months (tr. 468).

       In a letter dated March 6, 2014, Physician’s Assistant Donald Dorenkamp

provided a medical opinion based on his encounter with Plaintiff at Gulf View

Medical in February of 2014. In the letter he states that he did not have access to

Plaintiff’s past surgical records (tr. 525). Dorenkamp provides:

       [Plaintiff’s] physical assessment post-operatively after his atrio-
       vetntricular [sic] shunt have left him with diminished capacity in
       proprioceptive capabilities. These limitations result in intermittent to
       constant vertigo, nausea and an inability to position himself three
       dimensionally in space. This severely limits or restricts what he can
       safely or successfully do throughout the day. He is on medications to
       support him palliatively, but long term resolution of the condition is
       most probably unattainable pharmacologically or surgically. Sensory
       integration or alternative treatments may improve his condition, but the
       long term prognosis still remains poor. He requires evaluation by a
       physiatrist to adequately determine his limitations/disabilities or what
       may possibly improve his condition in the future.
Case No.: 5:17cv148/EMT
                                                                                      Page 19 of 28


(tr. 525).

       Plaintiff also underwent two disability determinations from state agency

physicians. The first one was performed on December 12, 2013, by Sean Cook, SDM,

who found Plaintiff not disabled (tr. 66). Noting Plaintiff’s brain surgery and

subsequent testing, Cook provided a diagnosis that included “CVA, late effects of

cerebrovascular disease” (tr. 63). Cook found Plaintiff to be partially credible in his

subjective reporting of his symptoms, citing his abilities to drive short distances and

perform errands and household chores (tr. 64). Cook also referenced Dr. Elshazly’s

November 20, 2013, examination, specifically the findings of normal motor strength,

grip, and ability to speak (tr. 65).

       The second disability determination, deemed a reconsideration of the first,

occurred on March 26, 2014, and was performed by Cristina Rodriguez, M.D., who

also found Plaintiff not disabled (tr. 77). Dr. Rodriguez identified essentially the same

findings of medical fact as did Cook, but additionally noted Dorenkamp’s medical

impressions from February 4, 2014 (tr. 73).5 Dr. Rodriguez also found Plaintiff to be

partially credible, opining that “[t]here are some allegations and symptoms that appear

in my judgment, to be disproportionate to the expected severity and duration that



       5
         In both disability determinations, Dorenkamp is misidentified as a doctor, and his last
name is spelled “Dovenkamp.”
Case No.: 5:17cv148/EMT
                                                                                Page 20 of 28


would be expected on basis of the claimant’s medically determinable impairments”

(tr. 74). Neither disability determination addressed Plaintiff’s vertigo, dizziness,

and/or nausea, Dorenkamp’s assessment of vertigo, or his letter of March 6, 2014,

discussing same.

V.     DISCUSSION

       Plaintiff contends that, while assessing Plaintiff’s RFC, the ALJ erred by failing

to articulate adequate reasons for discrediting Plaintiff’s subjective testimony

regarding his symptoms.

       A claimant may establish that he has a disability through his own testimony

regarding his pain or other subjective symptoms. Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005) (per curiam). The claimant must show: (1) evidence of an

underlying medical condition and either (2) objective medical evidence that confirms

the severity of the alleged symptoms arising from that condition or (3) that the

objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged symptoms. Id.; see also Holt v.

Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991); 20 C.F.R. § 404.1529(b); 20 C.F.R.

§ 416.929(b). While the presence or absence of evidence to support the claimed

severity of symptoms is not conclusive, it is a factor to be considered. Marbury v.

Sullivan, 957 F.2d 837, 839–40 (11th Cir. 1992); Tieniber v. Heckler, 720 F.2d 1251,

Case No.: 5:17cv148/EMT
                                                                               Page 21 of 28


1253 (11th Cir. 1983). The ALJ must either explicitly discredit such testimony or the

implication must be so clear as to amount to a specific credibility finding.” Tieniber,

720 F.2d at 1255. The ALJ should consider the claimant’s history, the medical signs

and laboratory findings, the claimant’s statements, statements by physicians, and other

evidence relating to how the symptoms affect the claimant’s daily activities and ability

to work. 20 C.F.R. § 404.1529(c); 20 C.F.R. § 416.929(c); Social Security Ruling

(“SSR”) 96–7p, 1996 WL 374186, at *2 (S.S.A. July 2, 1996).

       Plaintiff testified that he is unable to work due to his vertigo, nausea, and

vomiting, along with difficulties with balance, head pressure, difficulty with bending

and standing, and problems with hand tremors, and he asserts that these symptoms

commenced directly after and on account of his stroke. Likewise, the medical record,

as recounted above, demonstrates that Plaintiff consistently complained of his vertigo

and associated issues in the months following his stroke. The ALJ, however, found

these symptoms to be non-severe.

       In so finding, the ALJ determined that Plaintiff’s representations as to the

intensity, persistence, and limiting effects of his symptoms were “not entirely

credible” (tr. 17). The ALJ made the following findings with respect to the medical

record:

       Somewhat consistent with the allegations of the claimant, the remarkably
       limited record of treatment in this case shows that he had a stroke in
Case No.: 5:17cv148/EMT
                                                                               Page 22 of 28


       August 2013. A CT scan performed on his head three months
       subsequent to the stroke indicated that he continued to experience
       residual effects of the cardiovascular accident. Sharply inconsistent with
       the claimant’s hearing testimony, the most recent evidence of treatment
       indicate [sic] that the claimant has advised his treatment team that his
       vomiting episodes have decreased in frequency and that his main
       complaints include blurred vision associated with long road trips without
       sunglasses relieved by napping and increased forgetfulness rather than
       daily dizzy spells.

(tr. 17).

       The ALJ’s reference to “the most recent evidence of treatment” is to Plaintiff’s

September 29, 2015, appointment in which he reported having vision problems after

driving a long distance while on medication for an abscessed tooth (tr. 529). This

incident appears to be a single episode rather than a shift in the overall course of

Plaintiff’s medical condition and treatment needs.

       The ALJ’s suggestion that the vision issue had become Plaintiff’s main

complaint, essentially replacing his vertigo and nausea, does not appear to be

supported by the record. In fact, it rather seems the case that the driving incident

simply took precedence among Plaintiff’s complaints during the one particular

appointment because it had happened contemporaneously. In other words, while

Plaintiff had reported during this time that his vomiting had lessened, perhaps

significantly, this did not mean that all his associated symptoms (vertigo, dizziness,

balance issues) had altogether ceased, particularly in light of: (1) the regularity with

Case No.: 5:17cv148/EMT
                                                                                Page 23 of 28


which Plaintiff had previously complained of these symptoms after the surgery, and

(2) Plaintiff’s later testimony at his hearing stating that his symptoms remained a

problem. That said, the ALJ’s opinion is fairly ambiguous as to what Plaintiff’s

limitations might have been prior to the time that Plaintiff reported his symptoms to

be improving. The ALJ only describes the medical record during this earlier time

period as being “somewhat consistent” with Plaintiff’s testimony, and in so stating,

the ALJ references only the fact of the stroke itself and the CT scan which showed

“residual effects.”

       Importantly, the ALJ does not address the length of this earlier period as it

relates to the statutory standard regarding disability. The standard requires a disabling

condition “which has lasted or can be expected to last for a continuous period of not

less than twelve months . . . .” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 416(i)(1)

(emphasis supplied). Hence, critical to an analysis of disability is whether an

impairment has either prevented substantial gainful activity for a period of twelve

months or is expected to last that long at the time it is evaluated. See 65 Fed. Reg.

42774 (2000); Barnhart v. Walton, 535 U.S. 212, 217, 122 S. Ct. 1265, 1269, 152 L.

Ed. 2d 330 (2002). Thus, the fact that Plaintiff’s health might have sufficiently

improved later on—as cited by the ALJ—does not change the fact that earlier he was




Case No.: 5:17cv148/EMT
                                                                               Page 24 of 28


not improved and may well have been under a disabling condition that lasted for

twelve months following his stroke.

       The ALJ also cited to medical opinions to support his determination that

Plaintiff was not disabled, but the court does not find that his findings in this regard

are substantially supported. Dr. Elshazly’s disability evaluation, which was provided

approximately three months after Plaintiff’s surgery, showed great uncertainty as to

Plaintiff’s prognosis in the aftermath of his surgery. Consequently, Dr. Elshazly

essentially refrained from providing an opinion as to Plaintiff’s disability and

recommended that he be further evaluated by a neurosurgeon. Thus, while Dr.

Elshazly may have found Plaintiff to have full range of motion as to physical

movements, this hardly provides a complete picture as to Plaintiff’s capabilities at the

time. Yet, the ALJ found that Dr. Elshazly’s evaluation results were “essentially

normal” (tr. 17).

       Likewise, Dr. Lewandowski’s evaluation and opinion of June 10, 2015, nearly

two years after Plaintiff’s stroke, expressed some reservation as to Plaintiff’s

neurological issues, though his conclusions were firmer than Dr. Elshazly’s. Dr.

Lewandowski suggested that the neurological issues were “subtle” ones that he might

not have been able to “detect” during his physical examination (tr. 462). Nonetheless,

Dr. Lewandowski noted Plaintiff’s lack of observable neurological impairment “while

Case No.: 5:17cv148/EMT
                                                                                         Page 25 of 28


in the office” and found him to otherwise have normal physical ability. The ALJ

assigned great weight to Dr. Lewandowski’s opinion, whom he noted had identified

one limitation that Plaintiff “be careful with unprotected heights and situations

requiring sudden changes” (tr. 17, 462).

       The ALJ did note the opinions of Physician’s Assistant Dorenkamp, particularly

his findings that Plaintiff’s chronic nausea and vertigo affected his abilities “to

position himself three dimensionally in space” and “severely limit[] or restrict[] what

he can safely or successfully do throughout the day,” but the ALJ gave his findings

little probative weight (tr. 17–18, 525).6 Curiously, the ALJ deemed Dorenkamp’s

opinion a “snapshot view of the claimant” because Dorenkamp produced

documentation of only one medical visit with Plaintiff (tr. 17–18), while the ALJ did

not take a similarly diminished view of the opinions of Drs. Elshazly and

Lewandowski even though they appeared to have seen Plaintiff only once as well. In

any event, Dorenkamp’s opinion would at least stand for the proposition that, at the

“month seven marker” along the twelve-month timeline, there was at least one

“snapshot view” expressing concern over Plaintiff’s neurological repercussions and



       6
          The ALJ noted that, as a physician’s assistant, Dorenkamp was not qualified to establish
the existence of a medically determinable impairment but could be relied upon to demonstrate the
severity of an impairment and how it might affect the ability to work. See 20 C.F.R. § 404.1513(a),
(d); see also Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004).
Case No.: 5:17cv148/EMT
                                                                               Page 26 of 28


the need for an evaluation from a neurologist or other expert to help determine the

extent of Plaintiff’s limitations.

       In sum, the court finds that the ALJ did not adequately support his credibility

assessment of Plaintiff’s testimony using the record in this case. Rather, much of the

record evidence supports Plaintiff’s testimony, if only from the fact that the medical

records consistently note his subjective reporting of his symptoms and their

debilitating effects. While medical opinions cited by the ALJ might otherwise support

his finding, it cannot be overlooked that those opinions came with a significant caveat,

that those giving the opinions were not qualified as neurological experts to evaluate

Plaintiff’s symptoms of vertigo and nausea. While such an evaluation is lacking in

the file, the court also notices a glaring omission in the record, documentation of the

followup evaluation from Shands that, according to Plaintiff, held that Plaintiff’s

symptoms may or may not improve over time.

       Moreover, the court is reminded that the ALJ made no explicit reference to the

possibility that Plaintiff’s symptoms might have been more debilitating during the first

twelve months following his stroke. The court therefore cannot discern whether the

ALJ, while reviewing Plaintiff’s symptoms and the available records, was cognizant

of the possibility that Plaintiff could be found disabled based alone on this time

period.

Case No.: 5:17cv148/EMT
                                                                                Page 27 of 28


       Finally, the court notes Plaintiff’s second claim, which directly follows from

the first, that the ALJ failed to pose hypothetical questions to the VE that included

limitations reflecting Plaintiff’s symptoms of vertigo, nausea, and the like. The court

notes that the second hypothetical posed by the ALJ, concerning a hypothetical

individual who would need at least two additional fifteen-minute rest breaks during

the course of a working day, might have been asked with regard to Plaintiff’s

problems with vertigo and nausea. The ALJ gave no indication that this was the case,

but if it were, it goes without saying that the VE’s response, that it would be very

difficult for that individual to hold a job, would be of critical importance.

VI.    CONCLUSION

       For the reasons provided above, this case should follow the general rule when

errors occur which is to reverse and remand for additional proceedings. See, e.g.,

Davis v. Shalala, 985 F.2d 528, 534 (11th Cir. 1993) (referring to general practice);

Holt v. Sullivan, 921 F.2d 1221, 1223–24 (11th Cir. 1991).

       Accordingly, it is hereby ORDERED:

       1.      That the Commissioner is directed to remand this case to the

Administrative Law Judge for further proceedings consistent with this Order.




Case No.: 5:17cv148/EMT
                                                                       Page 28 of 28


       2.      That JUDGMENT is entered, pursuant to sentence four of 42 U.S.C.

§ 405(g), REVERSING the Commissioner’s decision and REMANDING this case

for further administrative proceedings.

       3.      That the Clerk is directed to close the file.

       DONE AND ORDERED this 30th day of January 2019.


                                   /s/ Elizabeth M. Timothy
                                   ELIZABETH M. TIMOTHY
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




Case No.: 5:17cv148/EMT
